7 N.Y.3d 890 (2006)
860 N.E.2d 704
827 N.Y.S.2d 87
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
CHARLIE VEGA, Appellant.
Court of Appeals of New York.
Decided November 21, 2006.
*891 Center for Appellate Litigation, New York City (Robert S. Dean of counsel), for appellant.
Robert M. Morgenthau, District Attorney, New York City (Susan Gliner of counsel), for respondent.
Chief Judge KAYE and Judges CIPARICK, ROSENBLATT, GRAFFEO, READ, SMITH and PIGOTT concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
Based on the testimony of detectives who observed defendant engage in narcotics transactions, he was convicted of two counts of criminal sale of a controlled substance in the third degree. The Appellate Division rejected defendant's argument that the verdict was against the weight of the evidence, concluding that there was "no basis for disturbing the jury's determinations concerning credibility, including its resolution of inconsistencies in the detectives' testimony (see People v Gaimari, 176 NY 84, 94 [1903])" (25 AD3d 382, 382 [1st Dept 2006]). The Appellate Division's citation to Gaimari does not indicate that the Court failed to apply the proper legal standard for analyzing defendant's challenge to the weight of the evidence supporting the conviction (see People v Romero, 7 NY3d 633, 645-646 [decided today]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.